C. A. 5th Cir. The applications for stay, presented to Mr. Justice Powell, and by him referred to the Court, are granted. The order of the Interstate Commerce Commission, served June 28, 1977, in its Investigation and Suspension Docket No. 9164, Trans Alaska Pipeline System (Rate Filings), is hereby stayed pending final disposition of the petitions for certiorari by this Court. The stays are conditioned upon applicants-petitioners’ agreement to keep' account of the amounts collected under the proposed rates, as that term is used in the order in this matter issued by the Interstate Commerce Commission on June 28, 1977, and their agreement to refund any portion of the amounts collected under such rates by virtue of the stay which it is ultimately determined that they were not lawfully entitled to collect. The parties shall submit a proposed order embodying this undertaking to the Clerk of this Court within five days.
Mr. Justice Stewart and Mr. Justice Powell took no part in the consideration or decision of this order.